
	

114 SRES 216 IS: Recognizing the month of June 2015 as “Immigrant Heritage Month”, a celebration of the accomplishments and contributions immigrants and their children have made in shaping the history, strengthening the economy, and enriching the culture of the United States.
U.S. Senate
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 216
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2015Mrs. Feinstein submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the month of June 2015 as Immigrant Heritage Month, a celebration of the accomplishments and contributions immigrants and their children have made in
			 shaping the history, strengthening the economy, and enriching the culture
			 of the United States.
	
	
 Whereas the United States has always been a nation of immigrants and throughout the history of the United States immigrants from around the globe and their children have—
 (1)kept the workforce of the United States vibrant; (2)kept the businesses of the United States on the cutting edge; and
 (3)helped build the greatest economic engine in the world; Whereas the entrepreneurial drive and spirit of the United States—
 (1)is built on the diversity of the origins of the people of the United States; (2)drew the first immigrants to the United States; and
 (3)continues to drive business in the United States; Whereas the success of the United States is a result of the many distinct experiences of the people of the United States, not in spite of those distinct experiences;
 Whereas, as a nation of immigrants, the people of the United States must remember the generations of pioneers that helped—
 (1)lay railroads and build cities; (2)develop new industries; and
 (3)fuel the Information Age, from the telegraph to the smartphone; Whereas more than 70 percent of agricultural workers in the United States are foreign born, and these workers keep California and farms in the United States in business and feed families in the United States;
 Whereas immigrants start more than one-fourth of all new businesses in the United States and immigrants or their children start more than 40 percent of Fortune 500 companies;
 Whereas those businesses collectively employ tens of millions of people in the United States and generate more than $4,500,000,000,000 in annual revenue;
 Whereas immigrants to the United States contribute greatly to advances in technology and sciences; Whereas, as of the date of introduction of this resolution, 14 percent of employed college graduates and 50 percent of individuals with doctorate degrees working in mathematics and computer science occupations in the United States are immigrants;
 Whereas between 2006 and 2012, 44 percent of new technology start-ups in Silicon Valley (widely known as the international hub for technological development and innovation) had at least 1 immigrant founder;
 Whereas the work of immigrants has directly enriched the culture of the United States by influencing the performing arts (from Broadway to Hollywood), academia, art, music, literature, media, fashion, cuisine, customs, and cultural celebrations enjoyed across the United States;
 Whereas generations of immigrants have come to the shores of the United States from all corners of the globe;
 Whereas immigrants fought tirelessly in the Revolutionary War and continue to defend the ideals of the United States;
 Whereas, as of June 2015, more than 30,000 lawful permanent residents are serving in the United States Armed Forces;
 Whereas between 2002 and 2015, more than 102,000 men and women, including individuals serving in Iraq, Afghanistan, South Korea, Germany, Japan, and elsewhere, have become United States citizens while wearing the uniform of the United States military;
 Whereas Congress represents a rich diversity of communities across the United States and works closely with diaspora leaders from more than 60 ethnic caucuses to ensure that the voices of people of the United States of all backgrounds are heard; and
 Whereas the United States was founded on the universal promise that all people are created equal: Now, therefore, be it
		
	
 That the Senate— (1)recognizes June 2015 as Immigrant Heritage Month in honor of the accomplishments and contributions of immigrants and their children in shaping the history and culture of the United States;
 (2)pledges to celebrate immigrant contributions to, and immigrant heritage in, each State; and (3)encourages the people of the United States to commemorate the history of immigrants in the United States and to always remember the immigrant roots of the United States.
